Ogden, J.
The plaintiff, by act under private signature duly acknowleged and recorded, purchased a tract of land, a part of which the defendant, Martin, had rented by a verbal contract of lease from the plaintiff’s vendor previous to the sale. Ma/rtin made a sub-lease of the land to the defendant Cren-sTiom, both of whom are sued in the present action for the delivery of the land, and for damages for the illegal detention of it. We have no doubt from the evidence, that there was a renewal of the lease for the year 1853, and at all events there was a tacit reconduction for that year, and the only question is, whether the defendants could be expelled from the premises before the expiration of the term of the lease. Art. 2704 of the Code declares, that if the les*505sor sells the thing leased, the purchaser cannot expel the lessor until the expiration of the time fixed for the lease, unless the right to do so has been reserved in the contract of lease itself. Art. 2712 says, that if the lease is not made in writing, the purchaser is not bound to make any indemnification to the lessee.
Although the lease of even a predial estate may be made by either a verbal or a written contract, we think the proper construction of our Code on that subject is, that a purchaser of property subject to a lease, is entirely unaffected by it, unless the lease is evidenced by a written contract. The violation of such a verbal contract by the lessor, in selling the property before the expiration of the lease, without reserving the rights of his lessee, might give rise to an action of damages against the lessor, but his vendee acquires the property free from any incumbrance, by reason of the lessee.
The judgment of the court below is affirmed, with costs.